No opinion. Order appealed from modified so as to direct the plaintiff to serve a bill of particulars “stating the date or dates when, and the place or places in the city of New York where, the defendant is alleged to have uttered the slanderous words in the causes of action in the complaint alleged, so far as the plaintiff has any knowledge or information concerning them, and also the names of persons in whose presence or hearing the defendant is alleged to have uttered said words,” without costs of this appeal.